Per Curiam.
This cause having been regularly reached on the docket for final determination and was referred by the court to its Commissioners for consideration, and they having reported the same for dismissal, and it appearing to the court that the scire facias ad audiendum errores in the cause was issued on the 28th day of January, 1897, returnable the 2nd dav of March of the same year, the same being a day within the term of this court during which said writ was issued, and further that no appearance has 'been made in this court by defendant in error or waiver of theklefect in said writ, it is therefore ordered that said cause be and the same is hereby dismissed.